      Case 3:19-cv-00207 Document 587 Filed on 07/08/21 in TXSD Page 1 of 2
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                         July 08, 2021
                   UNITED STATES DISTRICT COURT
                                                                      Nathan Ochsner, Clerk
                    SOUTHERN DISTRICT OF TEXAS
                        GALVESTON DIVISION

KIRBY INLAND MARINE L.P.,                §
                                         §
          Plaintiff,                     §
VS.                                      §    CIVIL ACTION NO. 3:19-CV-207
                                         §
FPG SHIPHOLDING PANAMA                   §
47 S.A., et al.,                         §
                                         §
          Defendants.                    §

                                     ORDER

       In support of their respective positions at trial, the parties submitted

deposition excerpts of the following witnesses:

          •   Santosh Badgujar,
          •   Kevin Godwin Barnes,
          •   Kent Barton,
          •   Jason Charpentier,
          •   Steven Cunningham,
          •   Saibal Das,
          •   Kevin Highfield,
          •   Barry Craig Holland,
          •   Michael Lawson,
          •   Vistasp Mandviwalla,
          •   Tony Marie,
          •   Aneesh Mijar,
          •   Severo Montero,
          •   Venkatesh Ramakrishnan,
          •   Stephen Richter,
    Case 3:19-cv-00207 Document 587 Filed on 07/08/21 in TXSD Page 2 of 2




         •   Gaurav Upadhyay,
         •   John L. Wheat, Jr.,
         •   Yzhar Yasona,
         •   Antonio Decorion,
         •   Dudley Bourg, and
         •   Kevin Barnes.

      All the parties’ objections to the excerpted depositions of these witnesses

(including but not limited to Dkts. 526 & 529) are overruled.


      Signed on Galveston Island on the 8th day of July, 2021.



                                        ________________________
                                         Jeffrey Vincent Brown
                                      United States District Judge
